                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   GABRIEL ECKARD,                                         CASE NO. C18-0964-JCC
10                              Plaintiff,                   ORDER
11          v.

12   MECHELLE WOODS, et al.,

13                              Defendants.
14

15          The Court, having reviewed the report and recommendation of the Honorable Brian A.
16   Tsuchida, United States Magistrate Judge, Plaintiff’s motion to dismiss the complaint, and the
17   remaining record, hereby ORDERS:
18          1. Plaintiff neither responded to Defendants’ motion for summary judgment (Dkt. No.
19               16), nor filed objections to Judge Tsuchida’s report and recommendation (Dkt. No.
20               20) that recommends that the Court dismiss the complaint with prejudice. Under the
21               circumstances, Plaintiff’s motion to dismiss the case without prejudice (Dkt. No. 21)
22               is DENIED. See Fed. R. Civ. P. 41(a)(2).
23          2. The Court ADOPTS the report and recommendation (Dkt. No. 20).
24          3. Defendants’ motion for summary judgment (Dkt. No. 16) is GRANTED. Plaintiff’s
25               claims are DISMISSED with prejudice.
26


     ORDER
     C18-0964-JCC
     PAGE - 1
 1          4. The Clerk is DIRECTED to send copies of this order to Plaintiff and to Judge

 2             Tsuchida.

 3          DATED this 13th day of May 2019.




                                                       A
 4

 5

 6
                                                       John C. Coughenour
 7                                                     UNITED STATES DISTRICT JUDGE
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-0964-JCC
     PAGE - 2
